Citation Nr: 0324885	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-19 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for relapsing-remitting 
disease (possibly multiple sclerosis), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1990, and from November 1993 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the RO in Nashville, 
Tennessee which, in pertinent part, denied an increase in a 
30 percent rating for multiple sclerosis.  In a December 2002 
rating decision, the RO recharacterized the disability as 
relapsing-remitting disease (possibly multiple sclerosis).

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating).  As this issue is not 
currently in appellate status it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's symptoms of relapsing-remitting disease 
(possibly multiple sclerosis) have remained relatively 
stable, with essentially normal neurological evaluations.  

3.  Many of the veteran's reported symptoms have been related 
to his service-connected "psychological factors contributing 
to physical condition".



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
relapsing-remitting disease (possibly multiple sclerosis) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial September 1997 rating decision, 
in the December 1998 statement of the case, in supplemental 
statements of the case dated in April 2001 and December 2002, 
and in a letter dated in May 2003 have provided the veteran 
with sufficient information regarding the applicable 
regulations.  These documents are incorporated by reference.  
The veteran and his representative have submitted written 
arguments and testimony.  The letter, the statement of the 
case, and the supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  In 
response to the May 2003 letter, the veteran submitted 
additional evidence and waived consideration of this evidence 
by the RO.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran's current service-connected disabilities include 
relapsing-remitting disease (possibly multiple sclerosis) 
(rated 30 percent), "psychological factors contributing to 
physical condition" (rated 30 percent), and low back strain 
(rated 10 percent).

Records from the Social Security Administration dated in 
November 1991 reflect that the veteran was awarded disability 
benefits based on a diagnosis of severe multiple sclerosis 
with diplopia.  It was determined that he became disabled in 
April 1989.  Thereafter, however, the veteran had a second 
period of active duty service, from November 1993 to June 
1995.  

The veteran's claim for an increased rating was received in 
May 1997.  The claims folder does not include any medicals 
reflecting treatment within a year prior to the filing of 
that claim.

Medical records from Blanchfield Army Community Hospital 
dated in 1997 reflect treatment for multiple sclerosis.  On 
neurology consultation in May 1997, the examiner stated that 
while the veteran might have multiple sclerosis, a great deal 
of his history was atypical, in particular all of the 
complaints of pain as primary symptoms.  A neurological 
examination showed little in the way of clear findings.  A 
May 1997 MRI scan of the brain notes that the veteran's 
history and neurologic examination were somewhat atypical for 
a diagnosis of multiple sclerosis.  The scan showed multiple 
white matter focal areas of increased signal intensity 
consistent with a demyelinating process.  It was noted that a 
similar appearance could be given by a vasculitic process or 
migraine.  An MRI scan of the cervical spine showed no 
evidence for demyelinating or other significant disorder of 
the spinal cord in the cervical region.  In July 1997, the 
veteran was diagnosed with "clinically probable" multiple 
sclerosis, with no objective changes, and chronic headaches.  

In May 1997, the veteran filed a claim for an increased 
rating for multiple sclerosis.  

By a letter dated in August 1997, a neurologist at the 
neurology clinic of Blanchfield Army Community Hospital, 
related that the veteran had been seen at that clinic since 
May 1997, and complained of symptoms including chronic 
headache, extremity pain, low back pain, intermittent 
paresthesias of the extremities, muscle twitches and bowel 
and bladder incontinence.  Neurologic examination revealed 
evidence of diffuse give-way weakness of all muscle groups 
with pain, and decreased sensation in the left lower 
extremity.  Comprehensive testing for causes other than 
multiple sclerosis for his symptoms had proved unrevealing.  
The physician stated that measures to control the veteran's 
symptomatology with medications had proven unfruitful.  The 
diagnoses were clinically probable multiple sclerosis and 
chronic musculoskeletal pain syndrome, probably secondary to 
multiple sclerosis.  He opined that the veteran's level of 
impairment for activities of daily living was mild, and his 
level of impairment for social industrial adaptability was 
estimated as moderately severe.   

At an August 1997 VA neurological examination, the examiner 
noted that there was no MRI examination or spinal fluid 
results with which an objective diagnosis of multiple 
sclerosis was made.  The veteran complained of a numb feeling 
of the legs, which was not well localized.  He also reported 
burning pains from inoculate stimuli all over his body which 
affected his ability to be comfortable and to walk.  He said 
he did not walk well and wanted to use a wheelchair.  He used 
a cane.  He complained of fatigue with minimal exertion.  He 
complained of vision blackouts, which lasted from 15 to 20 
minutes and slowly removed all of his vision to black.  On 
examination, the veteran complained of bifrontal retro-
orbital headache with photophobia.  He stated that this made 
it difficult for him to tolerate the examination.  There was 
a marked amount of behavior during the examination which 
suggested poor motivation or pain.  

On cranial nerve examination, the optokinetic nystagmus was 
normal.  The veteran refused full cooperation with 
extraocular examination due to headache, but slow testing of 
the extraocular muscles appeared to show normal range of 
motion.  Ready saturation was not attempted because of the 
degree of psychogenic behavior noted.  The fundus examination 
was not possible because of the veteran's photophobia.  There 
was no afferent papillary defect elicitable, but there was 
suboptimal ability to cooperate with the examination.  Facial 
strength was normal and gag was normal.  There was give-away 
weakness in muscles testing of mastication, head turning, and 
trapezius.  On motor examination, there was give-away 
weakness in the upper extremities bilaterally, which was 
symmetric.  This improved with coaching.  There was give-away 
weakness in the lower extremities, worse in the distal lower 
extremities, but a substantial amount of effort was absent 
during the testing.  The veteran clearly showed good testing 
during the gait in terms of strength.  This was not reflected 
on formal isolated testing of individual joints.  Bulk and 
tone were normal.

On examination of gait and coordination, the gait was 
affected both by apparent pain behavior and psychogenic 
factors.  There was a non-neurologic and excessive use of 
support.  The veteran insisted on using a cane when it was 
obvious his balance did not require such use.  He claimed 
that his left leg would give out, but it was clearly strong 
enough to support him.  Romberg was negative.  Tandem gait 
was not possible due to the veteran's reticence to attempt 
it.  There was stumbling on attempting with a good recovery 
without any evidence of ataxia.  At one point during the 
examiner, the veteran lifted either foot from the floor 
without losing his balance.  Rapid alternating movements and 
limb finger-nose-finger, and heel-to-shin were all normal.  
Reflexes were normal and symmetric throughout.  Plantar 
responses were downgoing.  Abdominal reflexes were present.  
A sensory examination was complicated by non-neurologic 
pattern of involvement.  The veteran had diffuse body loss to 
pinprick.  He also denied being able to feel the cotton.  
However, sensation to vibration was obtained.  Joint 
perception was not performed because of the above-stated 
difficulties.  

In conclusion, the examiner indicated that it was not 
possible to make a definite neurologic opinion without the 
benefit of MRI studies of the brain and results of prior 
cerebrospinal fluid studies.  However, he said it appeared 
that prior evaluations had not been diagnostic of multiple 
sclerosis.  Currently, the veteran had no objective 
neurologic findings which were consistent with multiple 
sclerosis.  His degree of impairment, due to pain problems, 
was significant, but in light of this examination, there were 
psychogenic factors which are contributing to his disability.  
The examiner opined that unless some objective documentation 
for active multiple sclerosis was present, then this could 
play no role in his current disability.  The diagnosis was 
pain syndrome, likely fibromyalgia, with psychogenic factors 
contributing to disability.

In a December 1997 treatment note, a service department 
neurologist diagnosed probable exacerbating-remitting 
multiple sclerosis, and questionable non-physiologic 
symptoms.

By a statement dated in February 1998, the veteran asserted 
that his multiple sclerosis was worsening, and that he had 
difficulty taking care of himself.  He related that he took 
medication on a daily basis for multiple sclerosis and 
contended that his condition should be rated 100 percent 
disabling.  He stated that he was not working due to multiple 
sclerosis.  By a statement dated in December 1998, he said 
that the VA had not rated each of his complaints 
individually.  He asserted that every time he attempted to go 
to work or school he ended up back in the hospital.

Medical records dated from 1998 to 2001 from Blanchfield Army 
Community Hospital reflect ongoing treatment for multiple 
complaints.  In April 1998, a neurologist noted that the 
veteran complained of pain in the arms and legs.  The 
diagnosis was possible multiple sclerosis exacerbation, 
chronic limb pain, and some non-physiologic weakness.  The 
veteran was hospitalized in May 2000 for probable viral 
meningitis and pneumonia.  A May 2000 internal medicine 
consultation report shows that the veteran was employed as a 
construction worker.  The veteran complained of chest 
tightness, feeling like collapsing, chest and arm pain, 
headaches, photophobia and numbness in the arms and legs, 
consistent with a multiple sclerosis flare.  The diagnosis 
was possibly viral meningitis.  A November 2000 MRI scan of 
the brain showed increasing non-enhancing T2 hyperintensity 
consistent with demyelinating plaques from multiple 
sclerosis.  By a letter dated in May 2001, a service 
department neurologist indicated that the veteran had 
multiple sclerosis of the exacerbating-remitting type, and 
that he was recently treated for an multiple sclerosis 
exacerbation in April 2001 which required intravenous steroid 
treatment.  He presented with new right arm and leg weakness, 
and required a cane to walk.  After treatment there was some 
improvement in the weakness, but he continued to have 
residual weakness and required a cane to walk.  The doctor 
opined that with the veteran's medical condition it was 
unlikely that he would be without disability and due to the 
progressive nature of the disease it was very difficult to 
predict the degree of disability in the future.  A May 2001 
neurology clinic note reflects that on examination, there was 
tremor on exertion of the arms.  The diagnostic impression 
was multiple sclerosis exacerbation and tremors which could 
be secondary to multiple sclerosis.

At a September 2001 VA neurological examination, the veteran 
complained of knee pain, leg pain, weakness, and generalized 
dysfunction.  The veteran stated that according to the 
benefits for his disability, he needed to be incontinent in 
order to get an increase in his disability benefits, and 
therefore indicated that he had incontinence once or twice 
per week.  On examination, there was an anisocoria with the 
left pupil being bigger than the right; this appeared 
physiologic.  The examiner noted that the veteran used a cane 
for ambulation, but it did not appear that he actually needed 
the cane.  He used the cane in either his right or left hand 
symmetrically.  On neurologic examination, the veteran had 
subjective complaints of decreased temperature sensation in 
the face, right arm, and left leg.  He also complained of 
burning pain in both legs, but this was inconsistent.  Facial 
movements were symmetrical, tongue, palatal, and shoulder 
movements were normal.  There was no drift or unusual 
uncoordination.  There was a slight tremulousness of the 
right arm which appeared to be spastic, but might also be 
volitional.  There was also a very slight increase in muscle 
tone on the right, consistent with spasticity.  There was a 
very slight spasticity in the right leg as well.  Reflexes 
were symmetric to deep tendon stretch.  However, the right 
toe appeared to be upgoing and the left was equivocal.  Gait 
was difficult to assess due to dysfunction.  He appeared to 
have a very slight limp related to the right foot spasticity, 
but he was able to perform all maneuvers, although slowly.  
The diagnostic impression was right hemiparesis with 
spasticity.  He appeared to be functionally disabled, but 
this could not be entirely attributed to organic neurological 
disease.  The examiner indicated that it was unclear whether 
the veteran actually had multiple sclerosis.  There was no 
definite evidence of peripheral neuropathy, and the veteran's 
purely subjective sensory findings were very non-specific.  
There appeared to be substantial evidence of psychosomatic 
dysfunction.  The examiner recommended psychiatric evaluation 
and treatment.

At a June 2002 VA neurological examination, the examiner 
noted that there had been no significant interval change in 
the veteran's neurological symptoms since the prior 
examination in September 2001.  The veteran complained of 
headaches and generalized pain.  A full neurological 
examination was performed.  Folstein mini-mental status 
examination showed a score of 26 out of 30.  He missed four 
out of five serial sevens.  Instead of subtracting by sevens, 
after "93" he subtracted by either nine or eleven.  He also 
wrote, "This is STUPID, but if it will get me 100% 
disability, then I will tough it out."  He appeared to have 
normal conversational abilities, but he would frequently 
whine or groan, and appeared grumpy at times.  On examination 
of the cranial nerves, visual fields were full to 
confrontation.  Fundoscopic examination was normal on the 
left.  The right fundus could not be visualized due to poor 
patient cooperation.  There was anisocoria, with normal light 
reactivity.  Extraocular movements were normal.  Facial, 
palatal, and tongue movements were normal.  

On motor examination, there was no drift, tremor, or other 
hypokinetic movement.  Muscle strength was difficult to 
assess due to poor effort.  He appeared to have at least 4+/5 
strength throughout.  Muscle tone was very slightly spastic 
on the right.  On sensory examination, the veteran noticed 
decreased temperature sensation and sharp sensation on the 
forehead bilaterally.  In the lower face it was normal.  
There was decreased temperature and sharp sensation in both 
feet and the right lower leg.  This was patchy and did not 
follow any dermatomal pattern.  Sensation was normal to light 
touch in most areas, but the veteran claimed not to feel the 
cotton swab on his right foot.  Romberg was normal.  Upper 
extremity deep tendon reflexes were 1-2+ and symmetrical.  
Toes were downgoing.  The examiner indicated that the 
veteran's complaints of generalized pain and patchy sensory 
loss were not consistent with multiple sclerosis.  The slight 
right-sided spasticity was a very non-specific finding, and 
could be related to head or neck trauma, as suggested by the 
veteran.  His current examination was more consistent with a 
functional disorder.  The examiner noted that the veteran had 
marked photosensitivity on examination.  

At a June 2002 VA psychiatric examination, the examiner noted 
that the veteran was currently taking anti-depressant 
medication prescribed by his neurologist.  The Axis I 
diagnosis was psychological factors affecting physical 
condition, and the Axis II diagnosis was personality 
disorder, not otherwise specified, with narcissistic 
features.  He added that both previous and current 
psychological testing suggested a tendency to focus 
excessively on physical issues, and there was some suggestion 
that there might be some secondary gain in this excessive 
focus on physical issues.  The examiner found no evidence of 
overt malingering.  There was evidence that psychological 
factors might intensify the focus on physical symptoms, but 
it was clear that the veteran believed his symptoms to be 
real and serious.

In a June 2002 addendum, the neurological examiner noted that 
he had reviewed the veteran's medical records.  He summarized 
pertinent medical records, and stated that in light of such 
records, it would appear that the veteran has evidence of 
cerebral white matter disease that could be due to multiple 
sclerosis or due to the sequelae of encephalomyelitis.  The 
latter entity would probably be a better diagnosis given the 
absence of neurological findings consistent with relapsing-
remitting disease over several years.  It would also appear 
that he has substantial character defects that influence 
symptoms.  He concluded, "I believe that at present, [the 
veteran] is considerably more disabled by character disorder 
than by neurological disease."

In a December 2002 rating decision, the RO established 
service connection for "psychological factors contributing 
to physical condition", rated 30 percent disabling, and 
recharacterized the veteran's service-connected multiple 
sclerosis as relapsing-remitting disease (possibly multiple 
sclerosis).

At an April 2003 hearing before a Veterans Law Judge at the 
RO (i.e. a Travel Board hearing), the veteran reiterated many 
of his assertions.  He asserted that he was beginning to have 
a relapse of multiple sclerosis, and complained of numbness 
in his legs, hands and arms.  He said his gait and speech 
were also affected.  He also said he lived with pain.  He 
said he easily became tired after activities such as sweeping 
or vacuuming.  He later testified that he also had numbness 
in his face and chest, and pain in his legs, back and arms.  
He stated that he had daily fecal incontinence but did not 
wear any type of protection for that.

Medical records dated from 2002 to 2003 from Blanchfield Army 
Community Hospital reflect treatment for episodic 
exacerbations of multiple sclerosis.  

By a statement dated in January 2003, the veteran asserted 
that his multiple sclerosis should be rated 100 percent 
disabling as he had daily pain.

Analysis

The veteran contends that his service-connected relapsing-
remitting disease (possibly multiple sclerosis) is more 
disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's relapsing-remitting disease 
(possibly multiple sclerosis) as 30 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8018, pertaining to 
multiple sclerosis.  Under Diagnostic Code 8018, a 30 percent 
evaluation is the minimum evaluation assignable for multiple 
sclerosis.  For the minimum rating, there must be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability; must be approached on the 
basis of the diagnosis recorded. Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease. It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the Diagnostic Codes 
utilized as bases of evaluation be cited, in addition to the 
Codes identifying the diagnosis.  The note immediately 
following the heading of 38 C.F.R. § 4.124a specifies that, 
with neurological disorders such as multiple sclerosis and 
its residuals, such disorders may be rated in proportion to 
the impairment of motor, sensory, or mental function, and 
direct consideration of such symptomatology as psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule. 
This note also specifies that, where there is partial loss of 
use of one or more extremities from neurological lesions, 
that neurologic loss is evaluated by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.   For a higher rating to be warranted, separately-
ratable symptoms or manifestations of multiple sclerosis 
would have to be identifiable.  Upon a review of the 
evidence, the Board concludes that the currently assigned 30 
percent minimum rating for multiple sclerosis most accurately 
reflects the level of impairment resulting from multiple 
sclerosis shown in the medical records presently in the 
claims file.

The medical evidence demonstrates that there have been 
differing opinions by various doctors as to whether the 
veteran actually has multiple sclerosis.  Several doctors 
have also opined that many of the veteran's reported symptoms 
are functional in nature.  However, a November 2000 MRI scan 
of the brain demonstrated increasing non-enhancing T2 
hyperintensity consistent with demyelinating plaques from 
multiple sclerosis.  At the most recent VA neurological 
examination in June 2002, the examiner related that the 
veteran has evidence of cerebral white matter disease that 
could be due to multiple sclerosis or due to the sequelae of 
encephalomyelitis.  He opined that the latter entity would 
probably be a better diagnosis given the absence of 
neurological findings consistent with relapsing-remitting 
disease over several years.  However characterized, the Board 
finds that Diagnostic Code 8018 is the proper code to 
evaluate the veteran's relapsing-remitting disease.

Following a longitudinal review of the evidence of record, as 
summarized above, the Board concludes that the currently-
assigned 30 percent minimum rating for multiple sclerosis 
most accurately reflects the current level of impairment 
resulting from multiple sclerosis, as distinguished from 
impairment resulting from the veteran's service-connected 
psychiatric disorder and service-connected low back 
disability.

Since 1995, it appears the veteran's multiple sclerosis has 
remained relatively stable.  Although he has had flare-ups 
involving subjective numbness and weakness, the veteran has 
consistently had normal, or near-normal neurologic 
evaluations through the years.  Although the veteran has 
consistently complained of pain, both service department 
neurologists and a VA doctor have stated that his complaints 
of generalized pain are not consistent with multiple 
sclerosis.  Many of the veteran's complaints have been 
characterized as psychogenic in nature, and thus may not be 
considered when evaluating the service-connected multiple 
sclerosis.  

It would appear that most of the veteran's functional 
impairment is a result of his service-connected 
"psychological factors contributing to physical condition". 
Because service connection for this disorder has been 
separately granted, and as the veteran has not appealed the 
rating assigned to this disorder, psychiatric symptoms will 
not be considered in our analysis of the rating to be 
assigned to the veteran's multiple sclerosis, as to do to so 
would constitute prohibited pyramiding.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003).

Given this analysis, including the veteran's essentially 
normal neurological functioning, the Board concludes that 
attempting to separately evaluate the veteran's non-
psychiatric residuals of multiple sclerosis would not yield a 
higher schedular rating than the currently-assigned 30 
percent disability rating.  The preponderance of the evidence 
is against a finding that the veteran's multiple sclerosis 
causes greater disability than is represented by the 
currently-assigned 30 percent schedular disability rating.

The Board has also considered the doctrine of reasonable 
doubt, but the record does not provide an approximate balance 
of negative and positive evidence on the merits. Accordingly, 
the Board concludes the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
multiple sclerosis.

In summary, the medical evidence paints a picture of 
impairment resulting from multiple sclerosis most 
commensurate with a 30 percent disability rating under the 
criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 
8018 (2003).  The Board concludes, based upon a review of the 
entire evidence of record, that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for multiple sclerosis.  The benefit 
sought must therefore be denied.


ORDER

An increased rating for relapsing-remitting disease (possibly 
multiple sclerosis) is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



